Filed 08/01/19                                       Case 17-13797                                             Doc 1571
                 10

          1      Fear Waddell, PC
                 Peter L. Fear, No. 207238
          2      Gabriel J. Waddell, No. 256289
                 7650 North Palm Avenue, Suite 101
          3      Fresno, California 93711
                 (559) 436-6575
          4      (559) 436-6580 (fax)
                 pfear@fearlaw.com
          5
                 Attorney for Siemens Medical Solutions USA, Inc.,
          6       Creditor

          7

          8                              UNITED STATES BANKRUPTCY COURT
          9                    EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
        10       In re:                                          Case No. 17-13797-B-9
        11       TULARE LOCAL HEALTHCARE                         Chapter 9
                 DISTRICT, D/B/A TULARE REGIONAL
        12       MEDICAL CENTER,                                 D.C. No. FW-1
        13                             Debtor(s).                Date: August 29, 2019
                                                                 Time: 9:30 a.m.
        14                                                       Place: Dept. B, Courtroom 13, 5th Floor
                                                                        United States Courthouse
        15                                                              2500 Tulare St., Fresno, California
                                                                 Judge: Hon. René Lastreto, II
        16

        17         MOTION OF SIEMENS MEDICAL SOLUTIONS USA, INC. FOR ALLOWANCE
                    AND PAYMENT OF ADMINISTRATIVE EXPENSES PURSUANT TO § 503(b)
        18
                          Siemens Medical Solutions USA, Inc. (“Siemens”), by its attorney Peter L. Fear,
        19
                 presents this motion (“Motion”), together with the Declaration of Kim Nealy, filed herewith
        20
                 (“Declaration”), for entry of an Order pursuant to section 503(b)(3)(D) of Title 11 of the
        21
                 United States Code (“Bankruptcy Code”) (i) allowing Siemens’ administrative expense claim
        22
                 (“Administrative Expense Claim”) for substantial contributions made to the above-captioned
        23
                 debtor’s (“Debtor”) chapter 9 bankruptcy case (“Case”) and (ii) directing the Debtor to pay
        24
Filed 08/01/19                                        Case 17-13797                                                Doc 1571



          1      Siemens’ Administrative Expense Claim, and for such other and further relief as is

          2      appropriate.

          3                                            JURISDICTION

          4              1.     This Court has jurisdiction pursuant to 11 U.S.C. § 157 and 1334(a). Venue

          5      of this case and the Motion in this district are proper pursuant to 28 U.S.C. §§ 1408 and

          6      1409.

          7              2.     The statutory predicate for the relief sought by the Motion is Section

          8      503(b)(3)(D) of the Bankruptcy Code.

          9                                            BACKGROUND

        10       A. Bankruptcy Proceeding

        11               3.     On September 30, 2017 (“Petition Date”), the Debtor filed a voluntary petition

        12       for relief pursuant to Chapter 9 of the Bankruptcy Code in the United States Bankruptcy

        13       Court for the Eastern District of California (“Court”).

        14               4.     On May 22, 2019, the Debtor filed the Disclosure Statement dated as of April

        15       30, 2019 (Docket No. 1441) (“Disclosure Statement”) and the Plan for Adjustment of Debts

        16       Dated as of April 30, 2019 (Docket No. 1440) (“Plan”).

        17               5.     The Debtor is a municipal corporation and healthcare district organized under

        18       the Constitution of the State of California, which district encompasses a portion of Tulare

        19       County in the State of California. See Disclosure Statement at 14.

        20               6.     The Debtor provides healthcare services primarily to the individuals who

        21       reside within the geographic boundaries of the healthcare district. Id. The hospital owned

        22       and operated by the Debtor (“Hospital”) is a “critical component of the overall economic

        23       health of the community” and is the only hospital operating within the healthcare district. Id.

        24       at 3, 14.


                         MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 2
Filed 08/01/19                                       Case 17-13797                                                 Doc 1571



          1      B. Agreement Between Siemens and the Debtor

          2             7.      Siemens and the Debtor are party to certain Service Agreements (“Service

          3      Agreements”) pursuant to which Siemens would perform equipment maintenance services

          4      for the Debtor with respect to certain medical equipment (“Covered Equipment”) sold to the

          5      Debtor by Siemens. Dec’l ¶6.

          6             8.      Pursuant to the Service Agreements, Siemens was to provide remedial

          7      maintenance service on the Covered Equipment. Dec’l ¶7. The Service Agreements also

          8      provide that Siemens would order and supply to the Debtor replacement parts for the

          9      Covered Equipment. Pursuant to the Service Agreements, Siemens would also provide

        10       scheduled routine maintenance of the Covered Equipment and would maintain and update

        11       software associated with the Covered Equipment. Id.

        12              9.      The Service Agreements specify, among other things, the days and times

        13       during which servicing would be available to the Debtor, how much time Siemens had to

        14       respond to a service call placed by the Debtor, and how quickly Siemens had to provide

        15       replacement parts for the Covered Equipment. Dec’l ¶8. The Service Agreements also

        16       provided the annual contract price to service the particular piece of Covered Equipment

        17       described in the Service Agreement, the monthly installment payments required to be made

        18       by the Debtor under the Service Agreement, and the length of the contract term. Id.

        19              10.     The monthly installment payments described in the Service Agreements are

        20       intended to compensate Siemens for costs incurred while preforming under the Service

        21       Agreements. Under the Service Agreements, Siemens had to maintain adequate levels of

        22       staffing in order to respond to telephonic or in-person service calls placed by the Debtor, all

        23       within the time frames prescribed in the Service Agreements. Dec’l ¶9. Siemens was also

        24


                       MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 3
Filed 08/01/19                                       Case 17-13797                                                 Doc 1571



          1      responsible to perform routine, scheduled maintenance under the Service Agreements, the

          2      costs of which were covered by the monthly installment payments set forth therein. Id.

          3      C. Siemens’ Pre-Petition Date Claim

          4             11.     As of the Petition Date, the Debtor owed Siemens $93,844.67 for unpaid

          5      installment payments due and owing under the Service Agreements before the Petition Date,

          6      as well as for charges for labor and materials provided to the Debtor before the Petition Date,

          7      as described in the Proof of Claim filed by Siemens on April 6, 2018 (Claim No. 199-1).

          8      D. Post-Petition Period

          9             12.     Upon information and belief, the Debtor ceased operations at and closed the

        10       Hospital in or around October, 2017. Siemens did not receive notice at the time that the

        11       Hospital’s operations had been suspended. Dec’l ¶11. Further, no notice was filed on the

        12       bankruptcy docket to inform creditors that the Hospital had stopped operating. Indeed, even

        13       the Debtor’s Disclosure Statement does not provide the exact date of the Hospital’s closure

        14       and the implications thereof. The Hospital officially re-opened to the public on October 15,

        15       2018. Disclosure Statement at 23.

        16              13.     In the period following the Petition Date (“Post-Petition Period”), the Debtor

        17       entered into a complex transaction with Adventist Health System/West (“Adventist Health”),

        18       whereby Adventist Health agreed to, among other things, enter into a lease with the Debtor

        19       for the Hospital, to purchase certain medical equipment and supplies from the Debtor, and to

        20       assume responsibility for the Hospital’s operations and financial liabilities.      Disclosure

        21       Statement at 23. Adventist Health assumed responsibility for the Hospital’s operations on

        22       March 15, 2019. Id.

        23              14.     During the Post-Petition Period, including during the period of time that the

        24       Hospital had ceased operations (“Shutdown Period”), Siemens continued to provide services


                       MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 4
Filed 08/01/19                                        Case 17-13797                                              Doc 1571



          1      to the Debtor in accordance with the terms of the Service Agreements for three pieces of

          2      Covered Equipment.      Dec’l ¶14.    Copies of the Service Agreements for the Covered

          3      Equipment maintained during the Post-Petition Period are attached to the Declaration as

          4      Exhibit A.

          5             15.     During the Post-Petition Period, Siemens provided routine, scheduled

          6      maintenance to the Covered Equipment, as well as on-site visits in response to service calls

          7      placed by the Debtor. During the Post-Petition Period, Siemens responded to approximately

          8      forty-one service calls with respect to the Covered Equipment, twenty-four of which were

          9      made during the Shutdown Period. Siemens also maintained the staff necessary to respond to

        10       service calls, either by phone or in person, placed by the Debtor during the times prescribed

        11       by the Service Agreements. Dec’l ¶19. A copy of the log of service calls placed by the

        12       Debtor with respect to the Covered Equipment during the Post-Petition Period is attached to

        13       the Declaration as Exhibit B.

        14              16.     Accordingly, during the Post-Petition Period, Siemens continued to invoice

        15       the Debtor for the monthly installment amounts owed pursuant to the terms of the Service

        16       Schedules, as well as for labor and replacement parts necessary to complete certain repairs

        17       made to the Covered Equipment, during the Post-Petition Period. Dec’l ¶16.

        18              17.     The unpaid invoices provided to the Debtor during the Post-Petition Period for

        19       services rendered under the Service Agreements are attached to the Declaration as Exhibit C.

        20              18.     In addition, during the Shut-Down Period, Siemens provided repair services to

        21       the Debtor with respect to an ultrasound machine not covered by a Service Agreement

        22       (“Excluded Equipment” and together with the Covered Equipment, the Equipment). Dec’l

        23       ¶18. During the Post-Petition Period, Siemens responded to two service calls with respect to

        24       the Excluded Equipment and submitted Invoice No. 200925145 to the Debtor for time and


                       MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 5
Filed 08/01/19                                        Case 17-13797                                                 Doc 1571



          1      materials to repair the Excluded Equipment (“Excluded Invoice”). Id. A copy of the

          2      Excluded Invoice is attached to the Declaration as Exhibit D.

          3             19.     Siemens is owed $123,766.29 for services, labor and materials provided to the

          4      Debtor during the Post-Petition Period. Dec’l ¶19.

          5                                              ARGUMENT

          6      A. Bankruptcy Code Section 503(b)(3)(D) Provides Administrative Priority Status for
                    Substantial Contribution Claims
          7
                        20.     Bankruptcy Code Section 503(b)(3)(D) provides that “[a]fter notice and a
          8
                 hearing, there shall be allowed, administrative expenses . . . including the actual, necessary
          9
                 expenses . . . incurred by . . . a creditor . . . in making a substantial contribution in a case
        10
                 under chapter 9 or 11 of this title…” 11 U.S.C. § 503(b)(3)(D).
        11
                        21.     A creditor seeking payment of an administrative expense pursuant to section
        12
                 503(b)(3)(D) must show that the expenses were incurred “in an endeavor that provided
        13
                 tangible benefits to the bankruptcy estate and the other unsecured creditors.” In re Sedona
        14
                 Institute, 21 Fed. Appx. 723, 724 (9th Cir. 2001) (internal quotations omitted); see also In re
        15
                 Legacy Estate Grp., LLC, No. 05-14659, 2006 WL 3392068 at *2 (Bankr. N.D. Cal. Nov. 20,
        16
                 2006) (“In determining whether there has been a ‘substantial contribution’ pursuant to
        17
                 section 503(b)(3)(D), the applicable test is whether the efforts of the applicant resulted in an
        18
                 actual and demonstrable benefit to the debtor’s estate and the creditors.”). “Services which
        19
                 substantially contribute to a case are those which foster and enhance, rather than retard or
        20
                 interrupt the progress o[f] reorganization.” In re Cellular 101, Inc., 377 F.3d 1092, 1097 (9th
        21
                 Cir. 2004) (quoting In re Consol. Bancshares, Inc., 785 F.2d 1249, 1253 (5th Cir. 1986)).
        22

        23

        24


                       MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 6
Filed 08/01/19                                        Case 17-13797                                             Doc 1571



          1      B. Siemens has an Administrative Expense Claim for Expenses Incurred in Making a
                    Substantial Contribution to the Case
          2
                        22.     Siemens has provided a substantial contribution to the Case during the Post-
          3
                 Petition Period by providing critical repair services for the Equipment. The Debtor is a
          4
                 provider of healthcare and medical services to the general public and would be unable to
          5
                 provide such services without routine and essential maintenance performed to the Equipment.
          6
                 The Equipment is comprised of ultrasound machines and Computed Tomography (CT),
          7
                 machines that are used regularly in hospitals to provide patient care.
          8
                        23.     By continuing to provide service and maintenance to the Equipment, Siemens
          9
                 provided a benefit to the Debtor’s other creditors. Without functioning Equipment, the
        10
                 Hospital would be unable to provide testing and diagnostics to its patients and therefore
        11
                 would be unable to collect revenues for providing common procedures to its patients. In
        12
                 keeping the Equipment in good repair, Siemens allowed the Hospital to continue performing
        13
                 revenue-generating services for its patients.
        14
                        24.     The services provided by Siemens also provided a substantial contribution
        15
                 during the Shutdown Period, notwithstanding that the Hospital was not providing care to
        16
                 patients during that time. The service calls answered by Siemens, as well as the routine,
        17
                 scheduled maintenance provided by Siemens, kept the Equipment in working order during
        18
                 the Shutdown Period. Without well-maintained and functioning Equipment, the Hospital’s
        19
                 re-opening may well have been delayed. Further, had the Hospital re-opened without well-
        20
                 maintained and functioning Equipment, the Hospital would have been subject to the same
        21
                 risk of decreased revenues described above.
        22
                        25.     By continuing to provide services to the Debtor, Siemens also assisted with
        23
                 the Debtor’s reorganization efforts: as part of the Debtor’s restructuring, Adventist Health
        24


                       MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 7
Filed 08/01/19                                             Case 17-13797                                                        Doc 1571



          1      agreed to lease the Hospital and assume responsibility for the operations at the Hospital. By

          2      maintaining and repairing the Equipment during the Post-Petition Period, Siemens

          3      maintained the value of the Equipment at the Hospital, in turn allowing the Debtor to derive

          4      greater value from the lease and sale transaction with Adventist Health.1

          5              26.      Siemens is entitled to receive payment of the full amount of the

          6      Administrative Expense Claim because it represents the expenses incurred by Siemens to

          7      maintain adequate levels of staffing to respond to the Debtor’s telephonic or in-person

          8      service calls and to provide the necessary routine maintenance to the Covered Equipment.

          9      The Administrative Expense Claim also represents the actual cost of labor and materials

        10       incurred by Siemens in providing service to the Covered Equipment pursuant to the terms of

        11       the Service Agreements and to the Excluded Equipment during the Post-Petition Period.

        12               27.      Finally, it is essential that important post-Petition Date service providers like

        13       Siemens are entitled to administrative priority under Bankruptcy Code section 503.

        14       Otherwise, by treating service-providers like Siemens like any other general unsecured

        15       creditor with a pre-petition claim, critical service providers in future cases filed under

        16       Chapter 9 of the Bankruptcy Code will be unwilling and unlikely to continue providing

        17       necessary services integral to a municipal debtor’s operations after such a municipal debtor

        18       files for relief if they are subject to be treated like all other general unsecured creditors,

        19       uncertain of being fully compensated for their services.

        20

        21

        22
                 1
        23         Siemens is not aware of whether the Equipment was sold in connection with the Adventist Health transaction
                 because, to the best of its knowledge, there is no complete and publicly posted version of an executed asset
                 purchase agreement with Adventist Health. Further, there is no mention in the Disclosure Statement regarding
        24       when the sale to Adventist Health closed. Dec’l ¶13


                        MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 8
Filed 08/01/19                                         Case 17-13797                                                 Doc 1571



          1      C. Siemens is Entitled to Immediate Payment of its Administrative Expense Claim

          2              28.    The decision about when administrative expenses will be paid lies within the

          3      discretion of the bankruptcy court. In re Steiny and Company, Inc., No. 1:16-bk-25619-WB,

          4      2017 WL 1788414 at *4 (C.D. Cal. May 3, 2017) (citing In re Verco Indus., 20 B.R. 664,

          5      665 (B.A.P. 9th Cir. 1982).

          6              29.    Immediate payment of Siemens’ Administrative Expense Claim is warranted

          7      in this Case because Siemens provided a substantial contribution to the Debtor’s Case by

          8      providing critical maintenance and repair services for the Debtor’s Equipment, which in turn

          9      allowed the Debtor to continue providing healthcare services to the healthcare district.

        10               30.    Accordingly, Siemens seeks immediate payment from the Debtor of the

        11       Administrative Expense Claim or, in the alternative, payment at such other time as the

        12       Debtor’s other administrative claimants are paid.

        13                                             NO PRIOR MOTION

        14               31.    Siemens has not made any prior motion or application for the relief sought

        15       herein to this Court or to any other court. Siemens expressly reserves its rights to seek such

        16       other relief as deemed appropriate.

        17                                                  NOTICE

        18               32.    Notice of the Motion has been given to counsel for the Debtor, the United

        19       States Trustee, the Debtor’s twenty largest creditors, and all parties requesting service in this

        20       case.

        21               WHEREFORE, Siemens respectfully requests this Court to enter an Order allowing

        22       Siemens’ Administrative Expense Claim and directing the Debtor to pay the Administrative

        23       Expense Claim, and for other and further relief as is appropriate under the circumstances.

        24


                         MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 9
Filed 08/01/19                             Case 17-13797                           Doc 1571



          1
                 Date: 7/30/2019                    FEAR WADDELL, P.C.
          2
                                              By:    /s/ Peter L. Fear
          3                                         Peter L. Fear

          4

          5

          6

          7

          8

          9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24


                      MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 10
